ORDER
UPON CONSIDERATION of the parties’ Joint Petition for Disbarment by Consent filed herein pursuant Maryland Rule 16-772, it is this 27th day of February, 2013
ORDERED, by the Court of Appeals of Maryland, that Respondent, William F. Hickey, III, be, and he is hereby disbarred by consent, effective immediately, from the practice of law in the State of Maryland and it is further,
ORDERED, that the Clerk of this Court shall immediately strike the name of William F. Hickey, III, from the register of attorneys in this Court and certify that fact to the Client Protection Fund of the Bar of Maryland and all Clerks of all judicial tribunals in this State in accordance with Maryland Rule 16-772(d).